Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8, 12, 14-17 amended.
Claims 1-18 pending.
Claims 19-20 canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lettow (PG Pub 2011/0189452 A1).
Consider Claims 1-2, Lettow teaches the process of forming compositions from by cross-linking coatings comprising graphene sheets/flakes (abstract), where the coatings comprises one or more carrier/solvents [0067], thus forming graphene ink, to form electronic components such as batteries super capacitor [0077], and lines [0074], thus forming graphene trace. Therefore, the composition having a concentration and a viscosity. Lettow teaches the composition made from graphene sheet with highly variable and treatable porosity and having porosity gradients [0083], where the process of forming the coating include inkjet printing [0073], and where the compositions can be used to build up three dimensional structures [0075]. Therefore having multiple print passes. 
Although Lettow does not explicitly teach the porosity ranges, it would have been obvious for skilled person in the art to adjust the porosity from 3% to 24% (encompassing 15%) to control the thermal/electrical conductivity to a desired range/value to achieve a desired printed electronic devices [0083]-[0085], using known engineering principle and routine experimentation.
Consider Claim 8, Lettow teaches the solvents/dispersing used in the graphene ink (having graphene sheets/flakes, abstract) include terpineol and cyclohexanone [0067].

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (PG Pub 2017/0369320 A1), and in view of Dayrell (PG Pub 2017/0338058), and in further view of Geier (NPL, Inkjet printing of high conductivity, flexible graphene patterns, 2013), and in further view of Kaul (NPL, High-performance ink-jet printed graphene resistors formed with environmentally-friendly surfactant-free inks for extreme thermal environments, 2017), and in further view of Briman (PG Pub 2012/0255860 A1), and in view of Hersam (NPL, tailing the porosity and microstructure of printing graphene electrode via polymer phase inversion, used as evidentiary support).
Consider Claims 1-4 and 12, Zhamu teaches the process of forming ink having graphene sheets as graphene ink ([0035], and claim 19), where the graphene flake in the slurry/ink has a concentration that is adjustable [0033], and viscosity that is adjustable [0035], and where the graphene slurry/ink is deposited onto the substrate using printing or spraying processes [0033].
Although Zhamu does not teach the porosity level in the graphene ink, the instant applicant is para [0008], disclose that for a graphene ink having a concentration of 3.5 mg/ml and viscosity of 3.6 cP, a formed 15% target level of porosity is achieved. Therefore, the teachings of Zhamu by adjusting of concentration and viscosity [0033] and [0035], leads to having a target level of porosity to be formed. Additionally, the prior art of Hersam discloses the process of tailoring the porosity for printing graphene electrodes/traces (abstract), where in the ink preparation section (page 13746) discloses the use of graphene powder with nitrocellulose powder, and with solvents such as glyceryl and ethyle lactate, and printing using and printer followed by heating and annealing/sintering (page 13746), whereby varying the glyceryl concentration (and viscosity) from 0% to 15% the porosity percentage changed from 51% to 92% (page13747, right column second paragraph). Therefore, Hersam discloses the relationship between changing the concentration of the graphene (by changing the concentration of the solvents) and the desired level of porosity percentage. Confirming the relationship between graphene concentration/viscosity to the resulting porous percentage.
Zhamu does not teach the forming of target porosity.
However, Dayrell is in the art of printing graphene ink (claim 1), teaches the increase the number of pores (increase pore percentage) to a form/desired target level porosity%, by replacing the graphene in the graphene ink with mixture of graphene with CNT/activated carbon (Claim 5).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu with Dayrell to form a desired level of porosity%, to provide with process of controlling the physical property such as current and voltage (last portions of [0031]) of the printed graphene ink trace.
The combined Zhamu (with Dayrell) does not teach the concentration of 3.6 mg/ml, or viscosity of 3.6 cP.
However, Geier is in the art of printing graphene ink onto a substrate as an electrode (abstract) for chemical sensor in an electronic application (page 1347, right Col., 1st para), teaches the of forming graphene ink with concentration of 3.5 mg/mL (~3.4 mg/mL) and viscosity of 10-12 mPa·s resulted from having a solvent mixture of cyclohexanone/terpineol (page 1348, right Col., 2nd para). Geier teaches the graphene ink is printed in 2-10 passes (Fig. 3C-D). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Dayrell) with Geier to adjust the concentration to 3.5 mg/mL, to provide with an excellent morphology and conductivity of 2.5×104 S/m (page 1349, right Col., 1st
The combined Zhamu (with Dayrell and Geier) does not teach the viscosity of 3.6 cP.
However, Kaul is in the art of forming graphene ink (abstract), teaches the process of adjusting the viscosity of the mixture of terpineol with cyclohexanone from 0%:100% to 100%:0% of terpineol to cyclohexanone which resulted from an adjustable viscosity from 2 cP to 39 cP (page 17, results and discussion, and Fig. 1A). Kaul teaches the printing of 30 passes and annealing for 1 hour at 350℃ (page 19, right Col., 3rd para). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Dayrell and Geier) with Kaul to adjust the viscosity to 3.6 cP by adjusting the ratio of terpineol to cyclohexanone, to provide with a formed graphene-ink film have suitable for jetting and ink jet printing having good stability and free of agglomeration (page 21, conclusion), and to provide graphene ink having a viscosity of 3.6 cP with a desired resistivity/conductivity (Fig. 2B).
The combined Zhamu (with Dayrell and Geier and Kaul) does not teach the formed graphene ink trace as part of the electrochemical sensor.
However, Briman is in the art of forming electrode with graphene (abstract), where the electrodes are applied as graphene ink [0048], and where the electrode is part of an electrochemical biosensor [0041].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Dayrell and Geier and Kaul) with Briman to form carbon based electrode for an immunological sensor [0041].
Consider Claims 5 and 13, the combined Zhamu (with Dayrell and Geier and Kaul and Briman) teaches the number of print passes of 10 (Geier, Fig. 3C-D), and with 30 print passes (Kaul, page 19, right Col., 3rd para). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 6-10 and 14-17, the combined Zhamu (with Dayrell and Geier and Kaul and Briman) teaches the annealing to 350℃ for 1 Hour (60 min) (Kaul, page 19, right Col., 3rd para), where the printing is performed using spray (aerosol jet) (Zhamu, [0033]), and ink jet printing (Kaul, page 17, results and discussion). The combined Zhamu (with Dayrell and Geier and Kaul and Briman) teaches the use of mixture of terpineol and cyclohexanone between 0:100 to 100:0 wt%, encompassing 85:15 and 92.5:7.5 wt% (Kaul, page 17, results and discussion, and Fig. 1A). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05). 
Consider Claim 11, the combined Zhamu (with Dayrell and Geier and Kaul and Briman) teaches the forming of graphene trace for chemical sensors for an electronic application as a conformal and flexible electrode (Geier, page 16, 1st para, abstract), for a conforming a biological surface (Briman, [0043]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (PG Pub 2017/0369320 A1) and in view of Dayrell (PG Pub 2017/0338058), and in further of Geier (NPL, Inkjet printing of high conductivity, flexible graphene patterns, 2013), and in further view of Kaul (NPL, High-performance ink-jet printed graphene resistors formed with environmentally-friendly surfactant-free inks for extreme thermal environments, 2017), and in further view of Briman (PG Pub 2012/0255860 A1), and in further view of Hersam (PG Pub 2018/0100080 A1), and in further view of Parton (NPL, Scalable production of large quantities of defect-free few-layer graphene by shear exfoliation in liquids, 2014).
Consider Claim 18, the Zhamu (with Dayrell and Geier and Kaul and Briman) teaches the previously taught in claim 12.
The combined Zhamu (with Dayrell and Geier and Kaul and Briman) does not teach steps claimed in claim 18. 
However, Hersam is in the art of forming graphene ink for flexible electronics (abstract), teaches the process of forming dried graphene flakes by adding bulk powders to a solution of 2 % in 200ml ethyl cellulose in ethanol to form a bulk mixture, probe tip sonicating the bulk mixture for at least 90 minutes, centrifuging the bulk mixture at 7500 rotations per minute for at least 15 minutes to form a supernatant, adding the supernatant to a 0.04 g/ml aqueous solution of NaCl to form a graphene mixture, centrifuging the graphene mixture for 8 minutes at 7500 rotations per minute, and drying the graphene mixture on a filter paper/plate [0066].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Dayrell and Geier and Kaul and Briman) with 
Although, Hersam does not disclose the claimed 4500 RPM speed and duration for centrifuging. 
However, Parton is in the art of forming graphene (abstract), teaches the preparing of graphene by centrifuging speed (N) at 4500 RPM for 10-100 min (Fig. 3a).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Zhamu (with Dayrell and Geier and Kaul and Briman and Hersam) with Parton to process/centrifuge the graphene solution at 4500 RPM for 60 min then for 15 min, to produce large quantities of defect-free graphene (abstract).

Response to Arguments
Applicant’s arguments, filed 06/15/2021, with respect to the rejection(s) of claim(s) 1-18 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhamu with Dayrell and Geier and Kaul and Briman and Hersam as evidentiary support.

The previously applied 101 claims rejection, in light of the amended claims are now withdrawn.


However, in view of Hersam (non-patent literature art) clarify the relationship between graphene concentration and the porosity percentage resulted from the concentration used to print the graphene trace/electrode (Ink preparation section, sample fabrication section, page13746, and page 13747, right column). Therefore, Zhamu’s disclosure of varying the concentration and varying the viscosity lead to control to the level of porosity.

The applicant argued against the use of the instant application spec [0008], on the ground that the rejection has relied on impermissible hindsight, and the office action rejection his misconstrue the applicant’s specification, as paragraph [0008] describe various concentration, viscosity, and porosity property of “some” embodiments with no indications that any particular concentration or viscosity will result in any particular porosity.
However, “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim” (MPEP, 2111). Thus, the claims have to be read in light of the specification for a better interpretation of the claimed invention, including the understanding of the process which generate the porosity within the graphene trace, including the adjusting of the concentration and the viscosity of the graphene ink used in making the graphene trace.
Additionally, although paragraph [0008] does not give a direct indication/relationship between the level of porosity and concentration or viscosity, the dependent claims such as claims 3-4 and claim 12 give the understanding for skilled person in the art that there is a relationship between the resulting level of porosity and the use concentration/viscosity of the graphene ink 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718